Citation Nr: 0318342	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  95-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

1.  Entitlement to a rating higher than 20 percent for a 
right knee disability.

2.  Entitlement to a rating higher than 20 percent for a left 
knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from August 1980 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 RO decision that granted service 
connection and a single 10 percent ratings for traumatic 
arthritis of the knees.  The veteran testified at an RO 
hearing in February 1995.  In September 1995, the RO granted 
a higher evaluation, consisting of a separate 10 percent 
rating for the right knee disability and a separate 10 
percent rating for the left knee disability.  In August 1997, 
the RO granted a higher evaluation, consisting of a separate 
20 percent rating for the right knee disability and a 
separate 20 percent ratinng for the left knee disability. 


FINDINGS OF FACT

1.  Since service the veteran's right knee disability has 
been manifested by arthritis with limitation of motion which 
is no worse than minus 5 degrees extension and 100 degrees 
flexion (range of motion was 0 to 140 on last examination), 
without recurrent subluxation or lateral instability.

2.  Since service the veteran's left knee disability has been 
manifested by arthritis with limitation of motion which is no 
worse than minus 5 degrees extension and 100 degrees flexion 
(range of motion was 0 to 140 on last examination), without 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right knee disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2002).

2.  The criteria for rating in excess of 20 percent for a 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from August 
1980 to April 1993.  In service, he injured his knees.  

On VA examination in March 1994, he reported chronic 
bilateral knee pain limiting his walking and intermittent 
swelling.  Examination revealed no edema of the extremities.  
Motor and sensory examination was normal.  He had significant 
crepitus of both knees.  Range of motion was full, but there 
was some discomfort bilaterally with full flexion.  There was 
no obvious instability.  X-rays showed moderate degenerative 
change in the right knee and moderate osteoarthritic changes 
in the left knee.  The diagnosis was status post left knee 
arthroscopic surgery with chronic pain; history of right knee 
pain for over 10 years with crepitus.
 
In June 1994, the RO granted service connection and a single 
10 percent ratings for bilateral knee traumatic arthritis, 
based on X-ray evidence only without limitation of motion.

VA medical records show that the veteran was seen for 
degenerative joint disease of the right knee in October 1994.  
He was also privately treated in October 1994 for bilateral 
knee pain, primarily on weightbearing.  There were no 
effusions; flexion and extension were normal, with mild pain.  
X-rays revealed degenerative joint disease in the knees.  The 
following month, range of motion of both knees was from 0 to 
100 degrees, with no effusion; he did have patellar grind and 
crepitus on motion.  Both knees were stable.  X-rays showed 
severe degenerative joint disease of the knees with 
tricompartmental changes.    

The veteran testified at an RO hearing in February 1995 that 
his knees gave way, were stiff, and were constantly painful.  
He claimed falling due to unstable knees.  He also stated 
that motion of the knees was limited.  

Medical records note that i February 1995 he stated that he 
could not walk more than 50 feet due to extreme bilateral 
knee pain.  There was crepitus of both knees, range of motion 
was from 0 to 100 degrees, there was mild effusion, and there 
was no instability.  

On VA examination in April 1995, the veteran stated that his 
knees had been doing rather poorly since service with the 
right knee being more problematic in the last 2 months; he 
described slipping and swelling.  He indicated that he was 
unemployed and had difficulty with stairs.  He said he took 
Motrin daily.  Examination revealed the extremities as 
essentially normal in appearance.  His gait was halting, and 
he carried a cane in his right hand; he limped to some extent 
on his left leg.  He walked quite slowly for his age.  Both 
knees were painful to flex through the last 10 degrees of 
complete flexion.  Both knees were stable.  He had 
arthroscopic surgery scars on his left knee.  X-rays showed 
degenerative changes of the knees with relative narrowing of 
the medial joint space on both sides (more marked on the 
right), subchondral stenosis, and spurring.  The diagnosis 
was bilateral osteoarthritis of the knees, secondary to 
trauma.  The examiner commented that the veteran certainly 
seemed disabled due to his knees and pain from both an 
employment and recreational standpoint.  

In September 1995, the RO granted a higher evaluation, 
consisting of a separate 10 percent rating for the right knee 
disability and a separate 10 percent ratinng for the left 
knee disability.

Medical records note he complained of bilateral knee pain in 
September 1996.  Due to the veteran's weight, an examiner 
stated that it was very difficult to do an adequate 
examination.  The veteran stated that he was unable to work 
due to knee pain.  No gait deviations were noted.  Crepitus 
was felt in the right knee, but not in the left.  He had 
functional level of strength in both lower extremities, but 
he was in need of strengthening and conditioning.  

The veteran reported bilateral knee pain and swelling in 
February 1997.  He said pain was increased with walking.  He 
described left knee clicking.  Examination revealed effusion 
of both knees, but full range of motion.  The diagnosis was 
severe medial compartment degenerative joint disease (right 
greater than the left), as confirmed by X-rays.  The veteran 
declined any surgical options.  

The veteran underwent VA examination in March 1997.  He 
described progressively worsening pain that was limiting 
activity, with swelling on even minimal activity and giving 
out of the both knees (somewhat worse on the right).  
Examination showed bilateral medial collapse with varus 
deformities bilaterally, worse on the right.  He had crepitus 
with range of motion, but he did have -5 to 115 degrees of 
range of motion.  Both knees were stable, with negative 
Lachman's test, no pivot shift, and no posterior sag.  He had 
bilateral medial and lateral joint line tenderness.  He had 
positive patellar grind test bilaterally and significant 
effusions bilaterally.  X-rays showed degenerative changes 
bilaterally, more severe on the right, but significant on 
both sides; the results were consistent with post-traumatic 
arthritis.  The assessment was significant bilateral 
degenerative changes of both knees.

In August 1997, the RO granted a higher evaluation, 
consisting of a separate 20 percent rating for the right knee 
disability and a separate 20 percent ratinng for the left 
knee disability.  These ratings were made effective April 24, 
1993 (day after service discharge).

The veteran sought VA treatment in September 2000 for pain of 
the knees (and chest pain).  In October 2000, there was no 
edema of the extremities, and the impression was degenerative 
arthritis of both knees.  

The veteran underwent an examination for the VA in October 
2000.  It was noted he was 5'8" tall and weighed over 350 
lbs.  He complained of constant and flaring pain, weakness, 
stiffness, swelling, inflammation, instability, fatigue, and 
lack of endurance.  He had no constitutional symptoms of his 
joint condition.  He had a history of arthroscopic surgery on 
the right knee, but no prosthetic implants.  He reported not 
being able to vacuum, drive, shop, take out the trash, push a 
lawn mower, climb stairs, or garden.  Leg length was equal.  
He had limited function of standing and walking due to his 
being overweight.  He had no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness of the legs and knee joints.  He had no 
constitutional symptoms of arthritis.  He had full extension 
and flexion of both knees from 0 degrees to 140 degrees 
without pain.  Motion of some other joints was also noted.  
The examiner stated that there was no DeLuca issue.  It was 
noted that the veteran's movements were restricted by his 
obesity.  There was no laxity or instability of the joints.  
X-rays showed severe degenerative changes of both knee 
joints.  The examination diagnosis was bilateral knee severe 
degenerative joint disease.

Other medical treatment records since service, dated into 
2001, note the veteran also has other health problems 
including obesity.  

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, and the supplemental statements of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Necessary 
identified treatment records have been obtained, and VA 
examinations have been provided.  The VA has satisfied the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Since the veteran's discharge from service, he has been 
assigned a 20 percent rating for a right knee disability, and 
a 20 percent rating for a left knee disability.  He claims 
higher ratings.

This is an initial rating case, on the initial grant of 
service connection, and thus different percentage ratings for 
the disability may be assigned for different periods of time 
since the effective date of service connection based on the 
facts found (i.e., "staged ratings").  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups will warrant a 10 percent rating.  Also in the 
absence of limitation of motion, a 20 percent rating is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010. 

Limitation of flexion of the leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent rating when limited to 30 degrees, and 30 percent 
when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Normal range of knee motion is from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Despite subjective complaints from the veteran, objective 
examinations have generally shown good range of motion of 
both knees.   Motion has ranged from -5 or 0 degrees of 
extension, to 100, 115, or 140 degrees of flexion.  There was 
pain in the last 10 degrees of complete flexion on one 
examination.  At the last examination in 2000, the veteran 
had full range of motion of both knees from 0 to 140 degrees, 
and the examiner also said there was no DeLuca issue, 
referring to the court case in which the effect of pain on 
motion is to be noted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The actual reported 
degrees of range of motion for both knees would be rated 0 
percent if strictly rated under the limitation-of-motion 
codes, although the presence of arthritis with at least some 
limitation of motion supports a 10 percent rating for the 
right knee and a 10 percent rating for the left knee under 
the arthritis codes.  Even considering the effects of pain on 
motion, the evidence does not show such limitation of motion 
as to warrant a higher rating for either knee.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 and 9-98.  Recurrent subluxation or lateral 
instability of a knee is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not shown, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.  The veteran has 
stated in the past that his knees give way, yet the objective 
examinations have repeatedly found that the knees are stable.  
In the absence of even slight recurrent subluxation or 
lateral instability of either knee, there is no basis for 
separate ratings based on instability.  VAOPGCPREC 23-97 and 
9-98.  

The weight of the credible evidence shows that at no time 
since the effective date of service connection has either 
knee condition been more than 20 percent disabling, and thus 
higher staged ratings are not warranted.  Fenderson, supra.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt is not applicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A higher rating for a right knee disability is denied.

A higher rating for a left knee disability is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

